DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2019 is being considered by the examiner.

Election/Restrictions
Claim 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/02/2020. 
The traversal is on the grounds that Groups I and II overlap in scope and does not present a serious search and/or examination burden.  This is not found persuasive because Groups I and II are distinct because, despite the overlap in scope, the process of Group I as claimed can be practiced by another and materially different apparatus from the apparatus of Group II and the inventions have acquired a separate status in the art in view of their different classification, thereby requiring different fields of search and presenting a serious search and examination burden. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2, 4, 6, 7, 8, and 9 recite “closeable cell cavities.” It is unclear if the instant closeable cell cavities are cavities that are merely capable of becoming closed or are cavities that are closed/opened during the instant process. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claim 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Humfeld (PG-PUB 2017/0232641) in view of Trudeau (PG-PUB 2016/0297109) and Frul (PG-PUB 2002/0162940).
Regarding claim 1, Humfeld teaches a method for curing a composite part, comprising:
 placing the composite part onto a topside of a cure tool, wherein a bottom surface of the composite part contacts the topside of the cure tool and a top surface of the composite part is opposite the bottom surface of the composite part (Figure 12 and 22); 
placing the cure tool and the composite part into an autoclave (Figure 12 and [0042]); 
using the autoclave to apply external heat to the cure tool and the composite part, wherein air flows over the top surface of the composite part to heat the top surface of the composite part [0056]; and
applying additional heat to a backside of the cure tool utilizing heating elements comprising integrated-subsurface susceptors or resistors within tool that are used to control the temperature at various locations within a composite material (Figure 21 and [0076]-[0079]), wherein the backside of the cure tool is opposite the topside of the cure tool.

Humfeld does not explicitly teach applying additional heat to a backside of the cure tool via radiation provided by at least one heating source of the cure tool, so as to reduce a temperature difference between the backside of the cure tool and the top surface of the composite part being cured.

 to minimize losses of heat from the sides [0073]. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the heated mechanism of Humfeld in with the heated mechanism of Trudeau, a functionally equivalent heating mechanism for controlling the heat of a composite part disposed on a tool surface.
 
Frul teaches a thermally regulated injection mold in which the tooling layer is a relatively thin layer (Abstract and Figures 3 and 10), wherein a heating medium and cooling medium are directed into cavities within a mold to efficiently regulate the temperature of the mold [0036]. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to improve the apparatus of Humfeld in view of Halford by applying the heating and cooling media directly to the mold as taught by Frul to efficiently regulate the temperature of the mold. 

Regarding claim 7, Humfeld in view of Trudeau and Frul teaches the process as applied to claim 1, wherein the cure tool includes adjacent closeable cell cavities on the back side of the cure tool, and the method further comprises applying water through the adjacent closeable cell cavities to enable rapid cooling of the composite part (Frul, [0029]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Humfeld (PG-PUB 2017/0232641) in view of Trudeau (PG-PUB 2016/0297109) and Frul (PG-PUB 2002/0162940), as applied to claim 1, in further view of Anderson (PG-PUB 2017/0095984). 
Regarding claim 5, Humfeld in view of Trudeau and Frul teaches the process as applied to claim 1, wherein the composite part and cure tool is removed from the 
sealant to have reduced levels of grip/tack, helping to facilitate the removal of vacuum bagging materials from forming tool (Humfeld, [0065]). 
Humfeld in view of Trudeau and Frul does not explicitly teach removing the composite part and the cure tool from the autoclave while the composite part is at a temperature of about 140 degrees Fahrenheit. 
Anderson teaches a process of curing a composite layup to a cure temperature of 345 degrees Fahrenheit and 365 degrees Fahrenheit (Figure 7 and [0061]-[0063]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the undisclosed cure temperature of Humfeld in view of Trudeau and Frul with the cure temperature of 345-365 degrees Fahrenheit of Anderson, a functionally equivalent cure temperature for curing a composite plies through vacuum molding. Given that the article is cured to 345-365 degrees Fahrenheit and cooled immediately, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to remove the composite part and cure tool from the autoclave any time after curing. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Humfeld (PG-PUB 2017/0232641) in view of Trudeau (PG-PUB 2016/0297109) and Frul (PG-PUB 2002/0162940), as applied to claim 1, in further view of Fried (US 4,431,397). 
Regarding claim 6, Humfeld in view of Trudeau and Frul teaches the process as applied to claim 1, wherein the cure tool includes adjacent closeable cell cavities on the back side of the cure tool, and the method further comprises applying water through the adjacent closeable cell cavities to enable rapid cooling of the composite part (Frul, [0029]).
Humfeld in view of Trudeau and Frul teaches does not explicitly teach applying room temperature air through the adjacent closeable cell cavities to enable rapid air cooling of the composite part.

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the coolant of Frul with the coolant of Fried, a functional equivalent coolant for cooling a mold. 

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
To overcome the 112(b) rejection as set forth above, Examiner suggests incorporating a step of closing the closeable cell cavities. 

Claim 2, 3, 4, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2 and 3, Humfeld in view of Trudeau and Frul teaches the process as applied to claim 1, wherein the cure tool includes adjacent closeable cell cavities on the backside of the cure tool (Frul, Figure 3), wherein the at least one heating source comprises a plurality of radiative heating sources positioned in the closeable cavities (Frul, Figure 3 and Trudeau, Figure 1b, item 16, [0056] and [0067], [0072]), and wherein applying additional heat to the backside of the cure tool via radiation comprises applying additional heating using the plurality of radiative heating sources. 
Humfeld in view of Trudeau and Frul does not explicitly teach a plurality of radiative heating sources positioned in each of the closeable cell cavities. It would not have been obvious to further modify the process of Humfeld in view of Trudeau and Frul such that a plurality of radiative heating sources positioned in each of the closeable cell cavities.


Humfeld in view of Trudeau and Frul does not explicitly teach applying additional heat to the backside of the cure tool comprises: preventing transfer of heat to the topside of the cure tool by conduction or convection via vacuum and insulation of closeable cell cavities on the backside of the cure tool.
Ganji (Nonlinear Systems in Heat Transfer, Mathematical Modeling and Analytical Methods, 2018, Pages 105-151) teaches unlike conduction and convection, heat transfer by thermal radiation does not necessarily need a material medium for the energy transfer. In the case of thermal radiation from a solid surface, the medium through which the radiation passes could be vacuum, gas, or liquid. Molecules and atoms of the medium can absorb, reflect, or transmit the radiation energy. If the medium is a vacuum, since there are no molecules or atoms, the radiation energy is not attenuated and, therefore, fully transmitted. 
While it is obvious that radiation heat transfer is more efficient in a vacuum, it would not have been obvious to one of ordinary skill in the art to modify the process of Humfeld in view of Trudeau and Frul with vacuum and insulation of closeable cell cavities on the backside of the cure tool to prevent transfer of heat to the topside of the cure tool by conduction. 

Regarding claim 8, Frul teaches applying water or air/water mist through the adjacent closeable cell cavities to enable rapid cooling of the composite part [0029]. 
Fried (US 4,431,397) teaches the mold with the fused article is removed from the container and rapidly cooled by directing air at room temperature against the inner surface of the mold. Finally, the article is removed from the mold and sanded, where necessary, to eliminate rough edges (Col 12, Ln 64-69).


Regarding claim 9, Humfeld in view of Trudeau and Frul does not explicitly teach maintaining the closeable cell cavities under vacuum pressure via a vacuum manifold during portions of curing of the composite part.
Ganji teaches unlike conduction and convection, heat transfer by thermal radiation does not necessarily need a material medium for the energy transfer. In the case of thermal radiation from a solid surface, the medium through which the radiation passes could be vacuum, gas, or liquid. Molecules and atoms of the medium can absorb, reflect, or transmit the radiation energy. If the medium is a vacuum, since there are no molecules or atoms, the radiation energy is not attenuated and, therefore, fully transmitted. Therefore, radiation heat transfer is more efficient in a vacuum. 
It would not have been obvious to one of ordinary skill in the art to modify the process of Humfeld in view of Trudeau and Frul with vacuum and insulation of closeable cell cavities on the backside of the cure tool to prevent transfer of heat to the topside of the cure tool by conduction. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742